Ector, P. J.
We have searched in vain in the record to find any proof of venue in this case. The indictment charges the defendant with the theft of two geldings, the property of one Nicholas Sanches, and that the offense was committed in Webb county. The nearest approach to the proof of venue, as shown by the statement of facts, is in the testimony of Ruperto Sanches, a son of Nicholas Sanches. This portion of his testimony we here copy. It says:
“ That, on the 17th of February, 1877, there were thirty head of horses stolen from his father’s ranch, in their range. They belonged to my father, Nicholas Sanches. On Sunday, the 18th, myself and twelve others took up the trail and followed it to where King Fisher was camped, on Chi con creek, distant some forty odd leagues from the range of the horses,” etc. Near the camp of Fisher they found two horses hobbled, which were a part of the thirty stolen on the 17th. No witness, so far as the statement of facts shows, tells in what county Nicholas Sanches lives, or where his said ranch is situate. After so many decisions made on this point, and when the court must know its materiality, it does seem to us that county attorneys and county and dis*422trict judges would be more particular; and that in preparing a statement of facts they would especially see to it that the proof of venue, if made, should be included.
The judgment of the district court is reversed and the cause remanded.

Reversed and remanded.